Citation Nr: 0932888	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to additional burial benefits. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1941 to 
February 1946.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen a claim for entitlement to service connection for 
the cause of the Veteran's death and denied entitlement to 
additional burial benefits.  

In October 2008 the appellant provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The appellant's appeal was previously before the Board in 
December 2008 when it was remanded for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The appellant's claim for entitlement to service 
connection for the cause of the Veteran's death was denied in 
an unappealed November 1983 RO decision.  

2.  The evidence received since the November 1983 decision 
does not relate to a necessary element of service connection 
for the cause of death that was previously lacking, and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The appellant was awarded $150 for plot or interment 
expenses after the death of the Veteran and the service 
connection for the cause of the Veteran's death has not been 
established. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  The criteria for additional burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2307 (West 2002); 38 C.F.R. § 
3.1600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist an appellant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2009, subsequent to the initial 
adjudication of the claims, the RO notified the appellant of 
the evidence needed to substantiate her claims.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The March 2009 VCAA letter complied with the notice 
provisions of Hupp.

The Court has also held that, in claims to reopen, the duty 
to notify requires that the Secretary look at the bases for 
the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The appellant has not been provided notice that complies with 
Kent.  As discussed in the Board's December 2008 remand, the 
November and December 2006 VCAA notice letters provided to 
the appellant were inadequate as they stated the appellant's 
claim for entitlement to service connection for the cause of 
the Veteran's death was previously denied in November 1983 
because she had not submitted a copy of her marriage 
certificate.  As discussed below, the prior denial was 
premised on the absence of evidence that the cause of death 
was due to a service connected disability.

The Board's remand was undertaken so that the appellant could 
receive VCAA notice in compliance with the Kent.  The Appeals 
Management Center responded with a letter dated in March 
2009.  The letter did not specifically tell the appellant the 
reasons for the 1983, denial, but it did tell her that to 
support her claim, the appellant needed to submit evidence 
that a disability was incurred or aggravated in service and 
was the primary or contributory cause of death.  Inasmuch as 
the absence of such evidence was the basis for the prior 
denial, she received sufficient notice as to what was needed.

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Shinseki v. Sanders, 556 U.S.-
-; 129 S.Ct. 1696 (2009) (holding that a party alleging 
defective VCAA notice has the burden of showing how the 
defective notice was harmful). 

In this case, the appellant has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, following 
the previous denial of her claim for entitlement to service 
connection for the cause of the Veteran's death, the 
appellant was informed of the basis for the denial in a 
November 1983 letter.  

In addition, the March 2008 statement of the case (SOC) 
informed the appellant that to reopen her claim she would 
need to submit new and material evidence relating to an 
unestablished fact necessary to substantiate her claim.  Such 
a post decisional document could not serve to provide legally 
sufficient VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  However, the notice contained in the March 
2008 SOC should have served to inform the appellant as to 
what was needed to reopen her claim.  The appellant had more 
than a year after the SOC to submit additional evidence and 
argument.  She also had the opportunity to offer testimony at 
a hearing.  Hence, she had a meaningful opportunity to 
participate in the adjudication of the claim after receiving 
the notice.

Therefore, the appellant was not prejudiced by the lack of 
complete VCAA notice in this case.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The appellant has substantiated the Veteran's status as a 
veteran.  She was notified of all elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of the claim, by the March 2009 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the June 2009 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including records from various federal agencies 
and private medical records.  

Information received from the National Personnel Records 
Center (NPRC) indicates that the Veteran's service treatment 
records are not available due to destruction during a fire at 
the NPRC, in St. Louis, Missouri, in July 1973.  In such 
situations, it has a heightened obligation to explain its 
findings and conclusions, carefully consider the benefit-of-
the-doubt rule to assist the claimant in developing the 
claim, and to explain its decision.  Cromer v. Nicholson, 19 
Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The November 2006 VCAA letter informed the appellant that the 
Veteran's service records had been destroyed and requested 
that she provide information allowing for a thorough search 
for other records that could be used to support her claim.  
She was asked to complete an enclosed form that would have 
permitted a search for alternate sources of information, but 
there is no indication that she completed or returned the 
form.  A further search of service records is not possible.  
In addition, the appellant has not reported that there was 
any relevant treatment in service.

While a VA medical opinion has not been obtained in 
connection with her claim to reopen, VA has no duty to obtain 
medical examination or opinion as new and material evidence 
has not been submitted to reopen the claim.  3 C.F.R. § 
3.159(c)(4)(iii) (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Claim to Reopen

Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis

Entitlement to service connection for the cause of the 
Veteran's death was denied in a November 1983 RO decision as 
the evidence did not establish that the Veteran died as a 
result of a service-connected disability.  

At the time of his death, the Veteran was not service-
connected for any disabilities.  The certificate of death 
established that he died on May [redacted], 1983, from an 
intracerebral hemorrhage caused by arteriosclerotic vascular 
disease.  There was no indication that this condition was 
incurred as a result of active duty service.  

The evidence received since the November 1983 denial of the 
appellant's claim includes private treatment records 
establishing that the Veteran underwent an aortic valve 
replacement in April 1982 and had a history of hypertension 
since 1958.  The appellant also testified at the October 2008 
videoconference hearing that stress from the Veteran's 
military service caused his arteriosclerotic vascular disease 
and hypertension.  

The evidence added to the record since the November 1983 
denial of the claim is insufficient to establish a reasonable 
possibility of substantiating the claim.  The additional 
medical records establish that the Veteran underwent surgery 
for aortic insufficiency and had a history of hypertension.  
This evidence does not pertain to an element of service 
connection that was previously lacking, that is, the a link 
between the Veteran's cause of death and his active duty 
service.  

Although the appellant testified that she believed the 
Veteran's vascular disease was a result of stress dating from 
his military service; the appellant is a lay person, and as 
such, lacks the specialized knowledge that would be needed to 
opine as to the cause of arteriosclerotic vascular disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
38 C.F.R. § 3.159(a)(1),(2) (2008).  The appellant's 
testimony is therefore not sufficient to raise a reasonable 
possibility of substantiating the claim and does not 
constitute new and material evidence sufficient to reopen the 
claim.

As new and material evidence has not been submitted, 
reopening of the claim for entitlement to service connection 
for the cause of the Veteran's death is denied.


Additional Burial Benefits

The term "burial benefits" means payment of money toward 
funeral and burial expenses. A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 
38 C.F.R. § 3.1600 (2008).

If a veteran dies as a result of a non service-connected 
disability or disabilities, certain burial benefits may be 
paid pursuant to 38 C.F.R. § 3.1600(b).

Where a veteran's death is not service connected, an amount 
not to exceed the amount specified in 38 U.S.C.A. § 2302 [or 
if entitlement is under § 3.40(b), (c), or (d), an amount 
computed in accordance with the provisions of § 3.40(b) or 
(c)] may be paid toward the veteran's funeral and burial 
expenses including the cost of transporting the body to a 
place of burial. 

In the case of a deceased veteran who at the time of death 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation), the 
Secretary, in the Secretary's discretion, having due regard 
to the circumstances in each case, may pay a sum not 
exceeding $300 for funeral expenses of the deceased veteran 
and the expense of preparing the body and transporting it to 
the place of burial. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).  

In addition, if the eligible veteran was not buried in a 
national cemetery, an additional $300.00 is payable (for 
deaths after December 1, 2001, as in this case) for a plot 
allowance. 38 U.S.C.A. § 2303(b).

Additional burial benefits are paid only in the event that a 
veteran dies as a result of a service-connected disability.  
38 U.S.C.A. § 2307 (West 2002).

In an August 1984 letter the appellant was notified that 
burial benefits had been granted in the amount of $150 for 
plot or internment expenses of the Veteran.  As service 
connection has not been granted for the Veteran's cause of 
death, an award of additional burial benefits is not in order 
and the claim must be denied..





							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been submitted, 
reopening of the claim for entitlement to service connection 
for the cause of the Veteran's death is denied.

Entitlement to additional burial benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


